Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a cooling fan that is provided on a side of the drive shaft, the side being opposite to the orbiting scroll, to generate a cooling air; and a cooling air duct through which the cooling air generated by the cooling fan flows to the fixed scroll and the orbiting scroll, wherein in a bent portion, immediately adjacent to the cooling fan, where a direction of the cooling air duct is changed from a direction perpendicular to the drive shaft to a direction of the drive shaft, a part of an outer peripheral wall which is distant from the drive shaft is planar and defines a plane which intersects a plane perpendicular to the drive shaft at an obtuse angle – in conjunction with the rest of the structure recited. As noted by applicant, Sadakata and other art of record have a bent planar portion on the downstream side of the duct, not the upstream side where “a direction of the cooling air duct is changed from a direction perpendicular to the drive shaft to a direction of the drive shaft”. While Sadakata provides motivation (Paragraph 26: “reducing the flow passage loss due to the vortex generation”) for placing a planar part on the downstream side, there is no teaching or motivation to also provide the planar part on the upstream side. Komatsu (JP 2002276571) appears to teach a planar surface on the upstream side, but Komatsu 1) does not provide cooling air to both the fixed scroll and the orbiting scroll, as recited, 2) discharges air to downstream of the bent portion based on the structure of the fan, such that he bent portion does not interact with the air, and 3) is silent to any description of a planar portion, meaning the planar appearing portion may just be annular, not planar. It would not have been obvious to employ a planar portion where a direction of the cooling air duct is changed from a direction perpendicular to the drive shaft to a direction of the drive shaft improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, March 24, 2022